USDC IN/ND case 2:19-cr-00100-TLS-JPK document 67 filed 07/23/21 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

                       v.                              CAUSE NO.: 2:19-CR-100-TLS-JPK

 TERRENCE K. BALLARD

                                   OPINION AND ORDER

       This matter is before the Court on Defendant Terrence K. Ballard’s Motion for

Compassionate Release Pursuant to 3582(c)(1)(A) [ECF No. 51]. For the reasons set forth below,

the Defendant’s motion is DENIED.

                                       BACKGROUND

       On March 4, 2020, the Court adjudged the Defendant guilty of knowingly and

intentionally distributing a mixture and substance containing a detectable amount of heroin. See

ECF Nos. 11, 27. On October 26, 2020, the Court sentenced the Defendant to ninety-six months

imprisonment, to be followed by a six-year term of supervised release. See ECF No. 46. The

Defendant has now filed a Motion for Compassionate Release Pursuant to 3582(c)(1)(A) [ECF

No. 51]. The Court referred the Defendant’s motion to the Federal Community Defenders Office,

but the Federal Community Defenders Office filed a Notice of Non-Representation. See ECF

Nos. 52, 53. The Government has filed its Response [ECF No. 56], and the Defendant has filed

his Reply [ECF No. 66].

                                          ANALYSIS

       The Defendant asks the Court to modify his sentence pursuant to the compassionate

release provision of 18 U.S.C. § 3582(c)(1)(A), based on certain health risks associated with the

ongoing Covid-19 pandemic. The Seventh Circuit has explained that “[u]nder 18 U.S.C.

§ 3582(c)(1)(A), a court may release a prisoner for compassionate reasons only if, after
USDC IN/ND case 2:19-cr-00100-TLS-JPK document 67 filed 07/23/21 page 2 of 7


considering the factors set forth in section 3553(a), it finds extraordinary and compelling

reasons.” United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (internal quotation

marks omitted). The Seventh Circuit has also clarified that “[b]ecause of the importance of the

§ 3553(a) factors, courts are not compelled to release every prisoner with extraordinary and

compelling health concerns. Id. (citing United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.

2020)). The § 3553(a) factors require the Court to consider:

       (1)     the nature and circumstances of the offense and the history and
               characteristics of the defendant;

       (2)     the need for the sentence imposed—

               (A)     to reflect the seriousness of the offense, to promote respect for the
                       law, and to provide just punishment for the offense;

               (B)     to afford adequate deterrence to criminal conduct;

               (C)     to protect the public from further crimes of the defendant; and

               (D)     to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most
                       effective manner;

       (3)     the kinds of sentences available;

       (4)     the kinds of sentence and the sentencing range established for—

               A.      the applicable category of offense committed by the applicable
                       category of defendant as set forth in the guidelines—

                      i.      issued by the Sentencing Commission pursuant to section
                              944(a)(1) of title 28, United States Code, subject to any
                              amendments made to such guidelines by act of Congress
                              (regardless of whether such amendments have yet to be
                              incorporated by the Sentencing Commission into
                              amendments issued under section 994(p) of title 28); and

                     ii.      that, except as provided in section 3742(g), are in effect on
                              the date the defendant is sentenced; or

               B.      in the case of a violation or probation or supervised release, the
                       applicable guidelines or policy statements issued by the Sentencing
                                                   2
USDC IN/ND case 2:19-cr-00100-TLS-JPK document 67 filed 07/23/21 page 3 of 7


                       Commission pursuant to section 994(a)(3) of title 28, United States
                       Code, taking into account any amendments made to such
                       guidelines or policy statements by act of Congress (regardless of
                       whether such amendments have yet to be incorporated by the
                       Sentencing Commission into amendments issued under section
                       994(p) of title 28);

       (5)     any pertinent policy statement—

               A.      issued by the Sentencing Commission pursuant to section
                       994(a)(2) of title 28, United States Code, subject to any
                       amendments made to such policy statement by act of Congress
                       (regardless of whether such amendments have yet to be
                       incorporated by the Sentencing Commission into amendments
                       issued under section 994(p) of title 28); and

               B.      that, except as provided in section 3742(g), is in effect on the date
                       the defendant is sentenced.

       (6)     the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and

       (7)     the need to provide restitution to any victims of the offense.

18 U.S.C § 3553(a).

       The Defendant claims that extraordinary and compelling reasons warrant his release.

Specifically, he argues that, because he is fifty-nine years old and has been diagnosed with heart

disease, high blood pressure, and hypertension, he faces a higher risk of suffering complications

if he were to contract Covid-19. He also argues that FCI Milan, the facility at which he is

incarcerated, has failed to mitigate the risks created by the Coivd-19 pandemic. The Court

concludes that an extraordinary and compelling reason warranting the Defendant’s release does

not exist, and even if it did, the Defendant’s release is not consistent with the § 3553(a) factors.

A.     Covid-19 and the Defendant’s Health Concerns

       Courts have unanimously agreed that “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and
                                                  3
USDC IN/ND case 2:19-cr-00100-TLS-JPK document 67 filed 07/23/21 page 4 of 7


professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020). However, § 3582(c)(1)(A) contemplates a sentence reduction for specific individuals

based on the individuals’ particular circumstances of where he is housed and his personal health

conditions. See United States v. Downing, No. 18-cr-40037, 2020 WL 2789790, at *2 (C.D. Ill.

May 29, 2020) (“[A] prisoner [may] satisfy the extraordinary and compelling reasons

requirement by showing that his particular institution is facing a serious outbreak of COVID-19

infections, the institution is unable to successfully contain the outbreak, and his health condition

places him at significant risk of complications should he contract the virus.” (quoting United

States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020))).

       In this instance, the Defendant argues that FCI Milan has failed to take the proper

precautions to mitigate the risks created by the Covid-19 pandemic and that his health conditions

put him at an increased risk of suffering complications if he were to contract the virus. The

Defendant’s Motion ignores the numerous safety measures that have been taken by the BOP

since the beginning of the pandemic, including those implemented at his facility. See Federal

Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited July

23, 2021). It also ignores that the BOP is working with the CDC and the Federal Government’s

COVID-19 Vaccine/Therapeutics Operation to ensure the BOP is prepared to receive and

administer the Covid-19 vaccination. Id. The Defendant’s facility, FCI Milan, has a population

of 1,310 total inmates, see Federal Bureau of Prisons, FCI Milan,

https://www.bop.gov/locations/institutions/mil/ (last visited July 23, 2021), 662 of whom are

fully vaccinated, see COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited

July 23, 2021). Although the Defendant claims his facility is experiencing a Covid-19 outbreak,

there were 25 active inmate cases and 4 active staff cases of Covid-19 when the Government



                                                  4
    USDC IN/ND case 2:19-cr-00100-TLS-JPK document 67 filed 07/23/21 page 5 of 7


filed its Response, and there are no active inmate cases and 1 active staff case of Covid-19 at this

time. Id.; Gov’t’s Resp. 17, ECF No. 56.

         The Defendant has submitted, among other things, a Census and the Office of the

Inspector General’s Report of the Remote Inspection of Federal Correctional Institution Milan

(“OIG’s Report”). The Defendant argues that the Census demonstrates “that the Administration

has manipulated the computer print-out of the population of its inmates housed in said Unit,” and

that inmates “are not being accurately documented and are also ‘corrected by hand-written’

notation to reflect a true number of inmates that are being quarantined.” Reply 2–3, ECF No. 66.

It is unclear to the Court how this document demonstrates that the BOP has fraudulently reported

the number of individuals that have been quarantined or tested positive for Covid-19.

Furthermore, the Census is dated November 28, 2020. Reply Ex. A 6, ECF No. 66-1. The Court,

as referenced above, has more recent reports from FCI Milan and the Defendant has presented

nothing to suggest that this data is unreliable. The Defendant argues that the OIG’s Report

demonstrates that FCI Milan’s “response [to the pandemic] has not met the standards of the

Federal Government.” Reply 3. The OIG’s Report does identify some issues with FCI Milan’s

initial response to the Covid-19 pandemic; however, it does not conclude that FCI Milan, as a

whole, failed to meet the BOP’s standards or that FCI Milan is currently failing to adequately

protect its occupants from the risks associated with the Covid-19 pandemic.1 Accordingly, the

Exhibits do not support the Defendant’s release.

         Although the Defendant claims that he is suffering from various health complications, he

has presented no evidence demonstrating that his medical conditions are not being appropriately

managed and treated. Even when considering the complications created by the Covid-19


1
 The Court notes that the Defendant also submitted newspaper articles as evidence; however, the articles
do not constitute sufficient evidence to support the Defendant’s release.
                                                   5
USDC IN/ND case 2:19-cr-00100-TLS-JPK document 67 filed 07/23/21 page 6 of 7


pandemic, courts routinely deny compassionate release requests based on the health concerns

expressed by the Defendant, see United States v. Gutierrez, No. 2:18-CR-96, 2021 WL 248878,

at *2–3 (N.D. Ind. Jan. 26, 2021) (denying compassionate release for an individual who

allegedly suffered from diabetes, high cholesterol, and high blood pressure); United States v.

Billings, No. 2:12-CR-4, 2020 WL 6502384, at *2–3 (N.D. Ind. Nov. 5, 2020) (denying

compassionate release for an individual who allegedly suffered from hypertension and obesity);

United States v. Levine, No. 2:91-CR-3, 2020 WL 2537786, at *2, 4 (N.D. Ind. May 19, 2020)

(denying compassionate release for an individual who allegedly suffered from advanced heart

disease, Non-Hodgkin’s B-Cell Lymphoma, rheumatoid arthritis, and lung disease), and the

Defendant has not convinced the Court that his motion should be resolved differently. At this

time, the Defendant has demonstrated only speculation that he may contract the virus, which is

insufficient to warrant release.

B.     Section 3553(a) Factors

       Even if the Defendant’s cited reasons were sufficient to justify his release, the Court

could only release him if his release is consistent with the § 3553(a) factors. In this instance, the

§ 3553(a) factors clearly indicate that release is inappropriate. The first factor, the nature and

circumstances of the offense, as well as the second factor, the need to reflect the seriousness of

the offense and to provide just punishment for the offense, the need to afford adequate deterrence

to criminal conduct—including deterring the Defendant from committing future criminal

conduct—and the need to protect the public from further crimes of the Defendant, clearly

demand that the Defendant’s motion be denied.

       The Defendant was convicted of distributing heroin after being previously convicted of a

serious drug felony and was sentenced to ninety-six months imprisonment. See ECF Nos. 11, 27,

46. He has been in custody since his arrest on July 31, 2019, see PSR 1, ECF No. 31, and has a
                                                  6
USDC IN/ND case 2:19-cr-00100-TLS-JPK document 67 filed 07/23/21 page 7 of 7


scheduled release date of May 23, 2026. See Federal Bureau of Prisons, Find An Inmate,

https://www.bop.gov/inmateloc/ (last visited July 23, 2021). The Defendant has spent less than

two years in prison and has presented no evidence to demonstrate that he is rehabilitated, that he

is unlikely to reoffend, or that he does not pose a risk to the public. The distribution of heroin is a

serious offense and, thus, warrants a significant sentence. The fact that this is not the Defendant’s

first drug distribution offense only further demonstrates why such a sentence is necessary.

Accordingly, granting compassionate release is not consistent with the § 3553(a) factors.

       The Defendant’s only argument related to the § 3553(a) factors is that he was not

sentenced to the potential sentence of death and, therefore, should be released. This argument is

without merit, as it would mandate the release of most imprisoned individuals. Instead, the

Defendant, as previously explained, must show that he faces particularized risks created by the

pandemic and that the § 3553(a) factors are consistent with his release, which he has failed to do.

                                          CONCLUSION

       For the foregoing reasons, the Court DENIES the relief requested in Defendant Terrence

K. Ballard’s Motion for Compassionate Release Pursuant to 3582(c)(1)(A) [ECF No. 51]. The

Motion is denied without prejudice and with leave to refile should there be a change of

circumstances involving the Defendant.

       SO ORDERED on July 23, 2021.

                                               s/ Theresa L. Springmann
                                               JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  7
